                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
                               GREEN BAY DIVISION


UNITED STATES OF AMERICA

                            Plaintiff,
                                                       Case No.
              v.
                                                       COMPLAINT
JONATHAN D. RAKOWSKI
8195 Goldhorn Road
Pound, WI 54161-8705

LAURALYNNE K. RAKOWSKI
8195 Goldhorn Road
Pound, WI 54161-8705

MARVIN TACHICK
9388 Tachick Lane
Pound, WI 54161

BEV TACHICK
9388 Tachick Lane
Pound, WI 54161

DAVID I. RAKOWSKI AND
ILONA M. RAKOWSKI REVOCABLE
TRUST DATED SEPTEMBER 28, 2011
c/o David I. Rakowski or Ilona M. Rakowski, Trustees
8187 Goldhorn Road
Pound, WI 54161

DAVID I. RAKOWSKI
8187 Goldhorn Road
Pound, WI 54161

ILONA M. RAKOWSKI
8187 Goldhorn Road
Pound, WI 54161

MIDLAND FUNDING, LLC
c/o Corporation Service Company, Registered Agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717




            Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 6 Document 1
                                Defendants.


        Comes now the plaintiff, the United States of America, acting through the Farm Service

Agency, U.S. Department of Agriculture, by Matthew D. Krueger, United States Attorney for the

Eastern District of Wisconsin, and Carter B. Stewart, Assistant United States Attorney for said

District and for its cause of action alleges that:

        1.      This is a civil action brought by the United States of America under 28 U.S.C. '

1345 to foreclose upon chattel and real estate held by Defendants Jonathan and Lauralynne

Rakowski (“Borrowers“).

        2.      The Borrowers have executed promissory notes, secured by mortgages upon real

 estate within the jurisdiction of this court.

        3.      Jonathan and Lauralynne Rakowski have executed the following promissory

notes, secured by security agreements and mortgages upon real estate, within the jurisdiction of

this court.

                                                                        Exhibit No.
        Date                            Amount                       (hereto annexed)

September 10, 2010                      $300,000                            A
September 10, 2010                      $121,000                            B
December 19, 2012                       $30,000                             C
December 19, 2012                       $150,000                            D
December 8, 2016                        $73,500                             E
December 8, 2016                        $81,325.77                          F
December 8, 2016                        $120,780.27                         G
December 8, 2016                        $24,157.22                          H
December 8, 2016                        $294,621.05                         I

        4.      To secure said notes, the Borrowers executed and delivered to plaintiff a security

agreement dated December 19, 2012. A renewed security agreement was subsequently

executed by the Borrowers on July 11, 2018, a copy of which is attached as Exhibit J.




               Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 6 Document 1
       5.      Financing statements and a continuation statement were duly filed for the record:
                                                               Exhibit No.
       Date                                                 (hereto annexed)

December 17, 2012                                                     K
December 26, 2012                                                     L
December 26, 2012                                                     M
October 2, 2017                                                       N

Due to COVID-19, Plaintiff is unable to obtain hard copies of the “paper title” document referred

to in each of Exhibits L and M, and therefore cannot attach photocopies of same.

       6.      By virtue of said notes, security agreements, financing statements and

continuation statement, plaintiff has a security interest in all farm products, crops, livestock, and

farm equipment as well as a 1996 International cab chassis truck, vehicle identification number

2HTFJ0004TC061987, and a 1989 McCulloch Corporation semi-trailer, vehicle identification

number 41BFS4822KM001276, all owned by the Borrowers. Said property includes, but is not

limited to the property described in the security agreement that is attached hereto as Exhibit J.

       7.      Said property is in the possession of the Borrowers and is located at 8195

Goldhorn Road, Pound, WI 54161-8705, Pound, Wisconsin 54161-8705.

       8.      To further secure said notes, the Borrowers executed and delivered to plaintiff the

following duly recorded mortgages upon certain real estate within the jurisdiction of this court:

                                                                 Exhibit No.
       Date                                                   (hereto annexed)

September 10, 2010                                                    O
December 19, 2012                                                     P
December 8, 2016                                                      Q

       9.      To further secure said notes, defendants David Rakowski and Ilona Rakowski,

neither of whom is personally liable for said notes, executed and delivered to plaintiff the

                                                  3




              Case 1:20-cv-01400 Filed 09/09/20 Page 3 of 6 Document 1
following duly recorded third-party mortgage upon certain other real estate that is also within the

jurisdiction of this Court:

        DATE                                            EXHIBIT (hereto annexed)

        September 10, 2010                                                R

        10.     Borrowers have failed to make the required payments towards the above debts

and, therefore, have defaulted under the terms of the applicable loan instruments.

        11.     Borrowers being in default, plaintiff served upon them a Notice of Acceleration of

Indebtedness and Demand for Payment, a copy of which is hereto annexed as Exhibit S.

        12.     The Borrowers owe plaintiff under the provisions of the notes, security

agreements, financing statements, continuation statement and mortgages, a balance of

$603,910.83, as of August 3, 2020 with interest accruing thereafter at the daily rate of $37.6774.

This amount is computed as follows: principal of $572,660.48, and interest of $31,250.35. A

Statement of Account is attached hereto as Exhibit T.

        13.     The other defendants may have interests in the mortgaged premises but any such

interests are junior and subordinate to the interests of the plaintiff.

        WHEREFORE, plaintiff prays that an accounting be taken under the direction of this

Court of what is due for principal and interest on the notes, security agreements, financing

statements, continuation statement and mortgages, and that a decree be entered as follows:

        (a)     That the Borrowers pay to plaintiff $603,910.83 together with interest from

August 31, 2020, at the rate of $37.6774 per day computed as provided in the notes, security

agreements, financing statements, continuation statement and mortgages, up to the date on which

the decree is entered, plus interest thereafter according to law, costs, disbursements, and


                                                   4




              Case 1:20-cv-01400 Filed 09/09/20 Page 4 of 6 Document 1
expenses;

       (b)     Or in default of such payment, that all legal right, title, and interest that the

Borrowers have in the property described in the mortgages identified in Exhibits O, P and Q ,

less any property released, be sold at public sale in accordance with 28 U.S.C. ' 2001-2003,

inclusive, and 28 U.S.C. ' 2004 and that the amounts due to plaintiff be paid out of the proceeds

of the sale pursuant to the lien priority of each mortgage;

       (c)     That the interest the Borrowers have in the property described in said security

agreement (Exhibit J) be sold at a public or private sale in accordance with 28 U.S.C. ' 2004 and

that the amounts due to the plaintiff be paid out of the proceeds of the sale;

       (d)     That in the event that the proceeds from the sale of the property described in the

mortgages identified in Exhibits O, P and Q and the property described in said security

agreement (Exhibit J), does not fully pay the plaintiff, then the property described in the

mortgage identified in Exhibit R be sold at public sale in accordance with 28 U.S.C. § 2001-

2003, inclusive, and 28 U.S.C. § 2004 and that the amounts due to plaintiff and be paid out of the

proceeds of the sale pursuant to the lien priority of each mortgage;

       (e)     That the defendants and all persons claiming or who may claim by, from, or under

them be absolutely barred and foreclosed from all rights and equity of redemption in the

property;

       (f)     That if the proceeds of the sales exceed the sum of money to be paid to plaintiff,

any such excess be deposited with the Clerk of this Court subject to further orders of the Court;

       (g)     For such other and further relief as is just.




                                                  5




             Case 1:20-cv-01400 Filed 09/09/20 Page 5 of 6 Document 1
Dated this 9th day of September, 2020.



                                     MATTHEW D. KRUEGER
                                     United States Attorney


                             By:         s/Carter B. Stewart
                                     CARTER B. STEWART
                                     Assistant United States Attorney
                                     Illinois State Bar No. 6300958
                                     Office of the United States Attorney
                                     Federal Building, Room 530
                                     517 East Wisconsin Avenue
                                     Milwaukee, Wisconsin 53202
                                     Telephone: 414-297-1700
                                     Fax: 414-297-4394
                                     carter.stewart@usdoj.gov




                                         6




     Case 1:20-cv-01400 Filed 09/09/20 Page 6 of 6 Document 1
                                                             Exhibit A
Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 3 Document 1-1
Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 3 Document 1-1
Case 1:20-cv-01400 Filed 09/09/20 Page 3 of 3 Document 1-1
                                                             Exhibit B
Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 4 Document 1-2
Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 4 Document 1-2
Case 1:20-cv-01400 Filed 09/09/20 Page 3 of 4 Document 1-2
Case 1:20-cv-01400 Filed 09/09/20 Page 4 of 4 Document 1-2
                                                             Exhibit C
Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 3 Document 1-3
Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 3 Document 1-3
Case 1:20-cv-01400 Filed 09/09/20 Page 3 of 3 Document 1-3
                                                             Exhibit D
Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 3 Document 1-4
Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 3 Document 1-4
Case 1:20-cv-01400 Filed 09/09/20 Page 3 of 3 Document 1-4
                                                             Exhibit E
Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 3 Document 1-5
Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 3 Document 1-5
Case 1:20-cv-01400 Filed 09/09/20 Page 3 of 3 Document 1-5
                                                             Exhibit F
Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 3 Document 1-6
Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 3 Document 1-6
Case 1:20-cv-01400 Filed 09/09/20 Page 3 of 3 Document 1-6
                                                             Exhibit G
Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 3 Document 1-7
Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 3 Document 1-7
Case 1:20-cv-01400 Filed 09/09/20 Page 3 of 3 Document 1-7
                                                             Exhibit H
Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 3 Document 1-8
Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 3 Document 1-8
Case 1:20-cv-01400 Filed 09/09/20 Page 3 of 3 Document 1-8
                                                             Exhibit I
Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 3 Document 1-9
Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 3 Document 1-9
Case 1:20-cv-01400 Filed 09/09/20 Page 3 of 3 Document 1-9
                                                              Exhibit J
Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 7 Document 1-10
Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 7 Document 1-10
Case 1:20-cv-01400 Filed 09/09/20 Page 3 of 7 Document 1-10
Case 1:20-cv-01400 Filed 09/09/20 Page 4 of 7 Document 1-10
Case 1:20-cv-01400 Filed 09/09/20 Page 5 of 7 Document 1-10
Case 1:20-cv-01400 Filed 09/09/20 Page 6 of 7 Document 1-10
Case 1:20-cv-01400 Filed 09/09/20 Page 7 of 7 Document 1-10
Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 2 Document 1-11   Exhibit K
Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 2 Document 1-11
Lien Holder Results                                                           Page 1 of 1




Lien Holder Results
VIN:
2HTFJ0004TC061987
Year:
1996
Make:
INTERNATIONAL
Paper title delivered to the lien holder.


       FARM SERVICE AGENCY

   Lien Holder:
   FARM SERVICE AGENCY
   Address:
   PO BOX 15
   OCONTO WI 54153-1626
   Date Listed:
   12/26/2012




   Back           Exit




                Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 1 Document 1-12      Exhibit L
https://trust.dot.state.wi.us/linq/linqservlet                                 4/15/2020
Lien Holder Results                                                           Page 1 of 1




Lien Holder Results
VIN:
41BFS4822KM001276
Year:
1989
Make:
MCCULLOCH CORP
Paper title delivered to the lien holder.


       FARM SERVICE AGENCY

   Lien Holder:
   FARM SERVICE AGENCY
   Address:
   PO BOX 15
   OCONTO WI 54153-1626
   Date Listed:
   12/26/2012




   Back           Exit




                Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 1 Document 1-13      Exhibit M
https://trust.dot.state.wi.us/linq/linqservlet                                 4/15/2020
Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 1 Document 1-14   Exhibit N
                                                              Exhibit O
Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 7 Document 1-15
Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 7 Document 1-15
Case 1:20-cv-01400 Filed 09/09/20 Page 3 of 7 Document 1-15
Case 1:20-cv-01400 Filed 09/09/20 Page 4 of 7 Document 1-15
Case 1:20-cv-01400 Filed 09/09/20 Page 5 of 7 Document 1-15
Case 1:20-cv-01400 Filed 09/09/20 Page 6 of 7 Document 1-15
Case 1:20-cv-01400 Filed 09/09/20 Page 7 of 7 Document 1-15
                                                              Exhibit P
Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 6 Document 1-16
Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 6 Document 1-16
Case 1:20-cv-01400 Filed 09/09/20 Page 3 of 6 Document 1-16
Case 1:20-cv-01400 Filed 09/09/20 Page 4 of 6 Document 1-16
Case 1:20-cv-01400 Filed 09/09/20 Page 5 of 6 Document 1-16
Case 1:20-cv-01400 Filed 09/09/20 Page 6 of 6 Document 1-16
                                                              Exhibit Q
Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 7 Document 1-17
Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 7 Document 1-17
Case 1:20-cv-01400 Filed 09/09/20 Page 3 of 7 Document 1-17
Case 1:20-cv-01400 Filed 09/09/20 Page 4 of 7 Document 1-17
Case 1:20-cv-01400 Filed 09/09/20 Page 5 of 7 Document 1-17
Case 1:20-cv-01400 Filed 09/09/20 Page 6 of 7 Document 1-17
Case 1:20-cv-01400 Filed 09/09/20 Page 7 of 7 Document 1-17
                                                              Exhibit R
Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 6 Document 1-18
Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 6 Document 1-18
Case 1:20-cv-01400 Filed 09/09/20 Page 3 of 6 Document 1-18
Case 1:20-cv-01400 Filed 09/09/20 Page 4 of 6 Document 1-18
Case 1:20-cv-01400 Filed 09/09/20 Page 5 of 6 Document 1-18
Case 1:20-cv-01400 Filed 09/09/20 Page 6 of 6 Document 1-18
Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 5 Document 1-19   Exhibit S
Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 5 Document 1-19
Case 1:20-cv-01400 Filed 09/09/20 Page 3 of 5 Document 1-19
USPS.com® - USPS Tracking® Results                                                  Page 1 of 2




                                    ®                                               FAQs
  USPS Tracking

                                    Track Another Package   +




                                                                                 Remove
  Tracking Number: 70183090000090265350

  Your item was delivered to an individual at the address at 9:56 am on February 7, 2020 in
  POUND, WI 54161.




        Delivered
  February 7, 2020 at 9:56 am
  Delivered, Left with Individual
  POUND, WI 54161

  Get Updates




     Text & Email Updates


     Tracking History


     Product Information



                                           See Less




                Case 1:20-cv-01400 Filed 09/09/20 Page 4 of 5 Document 1-19
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabe... 2/24/2020
USPS.com® - USPS Tracking® Results                                                 Page 2 of 2



                   Can’t find what you’re looking for?
              Go to our FAQs section to find answers to your tracking questions.


                                            FAQs




             Case 1:20-cv-01400 Filed 09/09/20 Page 5 of 5 Document 1-19
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabe... 2/24/2020
Total Payoff                                                                                                            Page 1 of 1



  Customer:        RAKOWSKI , JONATHAN DAVID                   Case #:                58-042-*****9112


               Total Payoff

               Customer Name : RAKOWSKI, JONATHAN DAVID
               Case Number       : 58-042-*****9112
               Accrual Date      : 08/31/2020
                                                                  The Total displays the sum of the selected loans.

               Payoff Summary
               Fund Code /      Date of                             Total             Daily Int.
                                           Principal Balance                                           Total Payoff
                 Loan #          Loan                              Interest            Accrual
                 4420-05      12/08/2016            $63,662.71      $3,655.44              $3.7064         $67,318.15
                              Date of Last Cash Payment: 11/12/2019
                              Principal Amounts                                    Unpaid Principal:     $63,662.71
                                                                      Unpaid Principal Advance:                $0.00
                              Interest Amounts                                     Accrued Interest:       $3,655.44
                                                                     Accrued Interest Advance:                 $0.00
                 4430-06      12/08/2016            $76,679.15      $4,432.94              $4.4642         $81,112.09
                              Date of Last Cash Payment: 12/11/2017
                              Principal Amounts                                    Unpaid Principal:     $76,679.15
                                                                      Unpaid Principal Advance:                $0.00
                              Interest Amounts                                     Accrued Interest:       $4,432.94
                                                                     Accrued Interest Advance:                 $0.00
                 4430-07      12/08/2016           $114,161.80      $2,716.43              $3.5187        $116,878.23
                              Date of Last Cash Payment: 07/20/2018
                              Principal Amounts                                    Unpaid Principal:    $114,161.80
                                                                      Unpaid Principal Advance:                $0.00
                              Interest Amounts                                     Accrued Interest:       $2,716.43
                                                                     Accrued Interest Advance:                 $0.00
                 4430-08      12/08/2016            $22,835.77           $543.38           $0.7038         $23,379.15
                              Date of Last Cash Payment: 07/20/2018
                              Principal Amounts                                    Unpaid Principal:     $22,835.77
                                                                      Unpaid Principal Advance:                $0.00
                              Interest Amounts                                     Accrued Interest:         $543.38
                                                                     Accrued Interest Advance:                 $0.00
                 4130-09      12/08/2016           $295,321.05     $19,902.16             $25.2843        $315,223.21
                              Date of Last Cash Payment: 07/20/2018
                              Principal Amounts                                    Unpaid Principal:    $294,621.05
                                                                      Unpaid Principal Advance:              $700.00
                              Interest Amounts                                     Accrued Interest:     $19,893.41
                                                                     Accrued Interest Advance:                 $8.75
                  Total                           $572,660.48     $31,250.35             $37.6774        $603,910.83
                              Principal Amounts                                    Unpaid Principal:    $571,960.48
                                                                      Unpaid Principal Advance:              $700.00
                              Interest Amounts                                     Accrued Interest:     $31,241.60
                                                                     Accrued Interest Advance:                 $8.75




                                                                                                                  Exhibit T




                Case 1:20-cv-01400 Filed 09/09/20 Page 1 of 1 Document 1-20
https://intranet-apps.fsa.usda.gov/flp/cm/totalpayoff.do?action=Printer Friendly                                         8/14/2020
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:  Green Bay Division                                      Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
   UNITED STATES OF AMERICA                                                                                   Jonathan Rakowski
                                                                                                              Lauralynne Rakowski

     (b) County of Residence of First Listed Plaintiff                                                                   County of Residence of First Listed Defendant                   Oconto
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                 (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                         N O TE:                      IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                      THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)              Attorneys (If K nown)
   Carter B. Stewart, US Attorney's Office, Eastern District of Wisconsin
   517 East Wisconsin Ave, Rm 530, Milwaukee, WI 53202
   414-297-1700
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                    (For D iversity C ases O nly)                                            and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                   PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                       of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State             2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                     of Business In A nother State

                                                                                                               C itizen or Subject of a              3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                   F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure            422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881           423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                 28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                              430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                     P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                   820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                 830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                   840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                         480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                         SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y    710   Fair Labor Standards               861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending             720   Labor/M gmt. R elations            863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal              740   R ailw ay Labor Act                864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage           751   Family and M edical                865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                              895 Freedom of Information
                                             362 Personal Injury -                  Product Liability          790   O ther Labor Litigation                                                     Act
                                                  M ed. M alpractice                                            791   Empl. R et. Inc.                                                       896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                     F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                 870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                 or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                       871 IR S— Third Party                 950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                  26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     28 U.S.C. Section 1345
VI. CAUSE OF ACTION Brief description of cause:
                     Judicial Foreclosure, see attached Complaint
VII. REQUESTED IN    CHECK IF THIS IS A CLASS ACTION        DEMAND $                                                                                               CHECK YES only if demanded in complaint:
     COM PLAINT:        UNDER F.R.C.P. 23                 130,545.34                                                                                                JURY DEMAND:          Yes      No
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                         DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

09/09/2020                                                                     s/Carter B. stewart
F O R O F F IC E U SE O N L Y

    R EC EIPT #                              Case 1:20-cv-01400APPLYFiled
                                      AM O U N T                     IN G IFP09/09/20 Page JU
                                                                                           1 Dof
                                                                                              GE 2 Document 1-21
                                                                                                            M AG . JU D G E

                    Print                                   Save As...                                                                                                                            Reset
JS 44 R everse (R ev. 09/11)


                       INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                 Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
        (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation
cases, the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of
the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.      Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of
suit, select the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.




                               Case 1:20-cv-01400 Filed 09/09/20 Page 2 of 2 Document 1-21
